Case 2:18-cv-02104-JTF-tmp Document 238 Filed 06/12/19 Page 1 of 11                    PageID 3768



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


 RAYMOND JAMES & ASSOCIATES, INC.,

      Plaintiff,

 v.                                                                  NO. 2:18-cv-02104-JTF-tmp

 50 NORTH FRONT ST. TN, LLC,

      Defendant.


      REPLY BRIEF IN SUPPORT OF DEFENDANT’S MOTION FOR PROTECTIVE
               ORDER AND FOR SANCTIONS AGAINST PLAINTIFF


          COMES NOW the Defendant, 50 North Front St. TN, LLC (hereinafter “Landlord”),

 pursuant to Local Rule 7.2(c) and with leave of Court (ECF No. 230) and submits the following

 Reply Brief in support of its Motion for Protective Order and for Sanctions Against Plaintiff. (ECF

 No. 225).

                                    LAW AND ARGUMENT

 A.       Landlord’s Motion is Procedurally Proper.

          In its Brief in opposition to Landlord’s Motion, the Plaintiff, Raymond James &

 Associates, Inc. (hereinafter “RJA”), asserts that Landlord’s Motion should be denied as a belated

 attempt to appeal the “Order Granting in Part and Denying in Part Defendant’s Motion for a

 Protective Order” that was entered by the Magistrate Judge on October 3, 2018. See RJA’s Brief,

 p. 3. RJA claims that “Landlord cannot now be heard to complain” about its obligation “to produce

 a wide range of financial documents/information” to RJA. See RJA’s Brief, p.4. Landlord

 respectfully disagrees. Courts always retain the inherent power to govern the proceedings before
Case 2:18-cv-02104-JTF-tmp Document 238 Filed 06/12/19 Page 2 of 11                       PageID 3769



 them to prevent abuses, oppression and injustice. See International Prods. Corp v. Koons, 325 F.

 2d 403, 407-408 (2d Cir. 1963) (citing Gumbel v. Pitkin, 124 U.S. 131, 144, 8 S. Ct. 379, 31 L.

 Ed. 374 (1888). This inherent power unquestionably extends to a party’s improper litigation tactics

 and abuse of the discovery process. Indeed, the Advisory Committee Comments to the 1983

 Amendments to Rule 26 of the Federal Rules of Civil Procedure expressly note that “excessive

 discovery poses significant problems in a case.” The Comments also note that judges are

 encouraged to be more aggressive in identifying and discouraging discovery overuse. See Notes

 of Advisory Committee on 1983 Amendments to Rule 26(b)(1). Furthermore, it is beyond debate

 that a court may re-examine an earlier ruling if the court has a conviction that the earlier ruling

 was wrong, and rescinding the erroneous ruling will not cause undue harm to the party that

 benefitted from it. See United States v. Smith, 389 F.3d 944, 949 (9th Cir. 2004) (citations omitted).

 This authority would necessarily include instances when a court has issued an interlocutory ruling

 predicated on a party’s misrepresentation of the law and/or the operative facts in a case.

        In the case at bar, the Order entered by the Magistrate Judge on October 3, 2018 (ECF

 No. 107) permitted extremely broad discovery into the personal finances of Jacob Sofer, a non-

 party to this action. This discovery was allowed based on RJA’s misrepresentations that the subject

 information was necessary to support RJA’s claim that Landlord was guilty of gross negligence

 and to support RJA’s potential effort to pierce the corporate veil. Their stated goal is to somehow

 impose personal liability on Mr. Sofer for any judgment against Landlord in this action,

 notwithstanding the fact that the Defendant is an LLC and Mr. Sofer is not a party to the litigation.

 RJA knew or should have known that these arguments were completely invalid under the law and

 the terms of the Lease.




                                                   2
Case 2:18-cv-02104-JTF-tmp Document 238 Filed 06/12/19 Page 3 of 11                       PageID 3770



        RJA has pursued a scorched earth litigation strategy in this case to overwhelm and drain

 Landlord’s resources in an effort to force Landlord to capitulate to RJA’s quest to free itself of its

 obligations under the Lease. RJA’s simple goal is to get out of the downtown Lease and consolidate

 their operations in East Memphis. As part of its improper tactics to achieve this goal, RJA

 propounded enormously overbroad discovery to Landlord and convinced the Court to permit such

 discovery by using arguments that RJA knew or should have known were legally and factually

 meritless.

        As noted in Landlord’s Memorandum of Law in Support of its Motion for Protective Order

 and for Sanctions (ECF No. 225-1), Mr. Sofer’s personal finances are irrelevant to the question of

 whether Landlord has been guilty of gross negligence in performing its duties under the Lease.

 Tenn. Code Ann. §48-249-114 expressly provides that a member, holder, director, manager,

 officer, employee or other agent of an LLC does not have any personal obligation and is not

 otherwise personally liable for the acts, debts, liabilities or obligations of the LLC. See Tenn. Code

 Ann. §48-249-114(a)(1)(B). Furthermore, RJA’s “piercing the corporate veil” argument was

 equally invalid because paragraph 40 of the Lease expressly provides that RJA’s sole means of

 collecting any judgment against Landlord is to proceed against Landlord’s ownership interest in

 the Raymond James Tower. (See Lease, ECF No. 41-1, PageID 398). Thus, the Lease precludes

 invocation of the piercing the corporate veil doctrine to collect a judgment against Landlord. In

 fact, RJA relied upon the subject provisions from paragraph 40 of the Lease to justify filing a Lien

 Lis Pendens against the Raymond James Tower. The foregoing perfectly illustrates RJA’s bad

 faith in advancing an inconsistent position to justify its patently overly broad discovery requests.

        This Court has the inherent power to issue appropriate orders to rectify a party’s

 misrepresentations and improper litigation tactics. This is the exact relief that Landlord is



                                                   3
Case 2:18-cv-02104-JTF-tmp Document 238 Filed 06/12/19 Page 4 of 11                                       PageID 3771



 requesting from this Honorable Court. RJA’s attempt to invoke the doctrine of waiver to shield

 itself from scrutiny and sanctions for its wrongful conduct is unavailing and should be summarily

 rejected by this Honorable Court.

 B.       Landlord’s Motion Accurately Reflects the Arguments that RJA Advanced in Bad
          Faith to Support its Improper Discovery Requests.

          In its Brief, RJA grossly mischaracterizes the arguments that Landlord made in support of

 its Motion. RJA claims that Landlord’s Motion focuses almost exclusively on the fallacy of RJA’s

 “piercing the corporate veil” argument while ignoring the fact that RJA also argued that broad

 discovery into Mr. Sofer’s personal finances was necessary for RJA to prove that Landlord had

 the financial ability to modernize the elevator system in the Tower.1 RJA concedes that if Landlord

 does not have the funds to modernize the elevator system, Landlord cannot be guilty of gross

 negligence, which is a condition precedent for the imposition of any liability against Landlord. See

 RJA’s Brief, pp. 4-11. Contrary to RJA’s assertions, Landlord’s Motion directly addressed the




 1
   RJA has acknowledged in these proceedings that it must prove that Landlord has been guilty of gross negligence for
 Landlord to be liable for allegedly breaching the Lease. RJA also has acknowledged that Landlord cannot be guilty of
 gross negligence if Landlord has not had sufficient funds from its operations to modernize the elevator system in the
 Raymond James Tower. To support its “gross negligence” argument, RJA has asserted that if money has been siphoned
 from Landlord to a related entity such as Mr. Sofer, rather than spending funds on the elevator system, this would be
 relevant to proving that Landlord was guilty of gross negligence. However, in advancing this argument to the Court,
 RJA conveniently failed to mention that RJA’s Lease is a Gross Lease whereby Landlord is responsible for all of the
 operating expenses of the Tower. Under the Lease, RJA was afforded a 33-month period when it did not have to pay
 any rent. During this time, Landlord was responsible for the substantial operational costs of the Tower while receiving
 no rent from its largest tenant. RJA also conveniently failed to mention that documents reflecting the operating
 expenses of the Tower are routinely provided to RJA. Thus, RJA has always been aware of the substantial operating
 costs of the Tower. Furthermore, in making the subject argument, RJA conveniently ignored all of the other projects
 that Landlord has undertaken with respect to the Tower, including the significant projects of replacing the roof of the
 building and sealing, caulking and polishing the windows of the building. The records that Landlord has produced in
 discovery demonstrate that the Tower has been operating in a negative cash flow position for an extended period of
 time and that no money has been improperly “siphoned away”, as erroneously suggested by RJA. Attached hereto as
 Exhibit A is Landlord’s General Ledger account relating to Madison Holding Trust. Madison Holding Trust provided
 Landlord with the funds to purchase the building. As the General Ledger demonstrates, Landlord was able to make
 some payments to Madison Holding Trust toward the acquisition loan. However, Landlord has not been able to
 continue doing so because Landlord has been operating in a negative cash flow position. This has resulted in Madison
 Holding Trust advancing additional funds to Landlord. Given the foregoing and following RJA’s position that
 Landlord cannot be guilty of gross negligence unless it has sufficient funds for the elevator modernization, it is clear
 that RJA is not entitled to any damages from Landlord for any alleged breach of the Lease.

                                                            4
Case 2:18-cv-02104-JTF-tmp Document 238 Filed 06/12/19 Page 5 of 11                       PageID 3772



 complete fallacy of the “gross negligence” and “piercing the corporate veil” arguments that RJA

 advanced to justify its improper discovery requests.

        RJA goes to great lengths to emphasize the “gross negligence” argument that it advanced

 to rationalize its improper discovery requests while downplaying its specious “piercing the

 corporate veil” argument. With respect to RJA’s “gross negligence” argument, the Memorandum

 of Law that Landlord submitted in support of its Motion expressly stated as follows:

        The financial information of Mr. Sofer and members of his family also is
        completely irrelevant to the question of whether Landlord has acted with gross
        negligence or willful misconduct. To suggest that Mr. Sofer or members of his
        family have any legal responsibility for the acts, debts, liabilities or obligations of
        50 North Front St. TN, LLC, is a gross misstatement of the law. Tenn. Code Ann.
        §48-249-114 clearly recognizes that a member, holder, director, manager, officer,
        employee or other agent of an LLC does not have any personal obligation and is
        not otherwise personally liable for the acts, debts, liabilities or obligations of the
        LLC. See Tenn. Code Ann. §48-249-114(a)(1)(B).

 See Landlord’s Memorandum of Law, (ECF No. 225-1), p. 2.

        RJA makes the following argument in a strained attempt to explain away the fact that its

 “gross negligence” argument is completely invalid in light of the provisions of Tenn. Code

 Ann. §48-249-114 referenced above:

        Notably absent from the October 3 Order – aside from a brief acknowledgment in
        the recitation of the procedural history that Raymond James had raised the
        argument in the alternative in its response brief – is any discussion of, much less
        any suggestion of reliance on, a veil-piercing theory. Landlord glosses over this in
        its Motion and essentially ignores that the primary rationale asserted by Raymond
        James for financial discovery in its response brief and at oral argument on the
        Motion for a Protective Order was the gross negligence issue. Indeed, all Landlord
        has to say in its Motion about the gross negligence issue is to repeatedly invoke the
        general rule that, in the ordinary case, members of a limited liability company are
        not personally liable for the company’s acts or debts. This argument amounts to
        a non-sequitur because the usual limitations on personal liability by definition
        do not apply in cases where the veil piercing is deemed appropriate.

 See RJA’s Brief (ECF No. 229-1), p. 11. (italicized in original) (emphasis added).




                                                  5
Case 2:18-cv-02104-JTF-tmp Document 238 Filed 06/12/19 Page 6 of 11                   PageID 3773



        Thus, after initially attempting to distance itself from the misleading “piercing the

 corporate veil” argument, RJA’s Brief then proceeds to invoke the piercing the corporate veil

 doctrine to justify its “gross negligence” argument in the face of Tenn. Code Ann. §48-249-114.

 In doing so, RJA effectively acknowledges that its “gross negligence” argument is invalid absent

 invocation of the piercing the corporate veil doctrine. Thus, at bottom, RJA’s “gross negligence”

 argument is predicated on its bogus “piercing the corporate” argument. Therefore, RJA’s attempt

 to explain away its improper actions by emphasizing its “gross negligence” argument is unavailing.

        Other pleadings filed by RJA confirm that its “piercing the corporate veil” argument was

 nothing more than a ruse to convince the Magistrate Judge to deny Landlord’s original Motion for

 Protective Order. By way of example, on September 10, 2018, RJA filed an Abstract and Notice

 of Lien Lis Pendens in relation to the Raymond James Tower. (See ECF No. 93). In this pleading,

 RJA attempted to justify its entitlement to a lien lis pendens by noting that the “Lease between

 Tenant, Raymond James, and Landlord purports to limit the collection of any judgment for

 damages for Landlord’s breach of the Lease to Landlord’s interest in the property.” (See ECF

 No. 93, PageID 1080, ¶5). In its Memorandum in Opposition to Landlord’s Motion to Dismiss the

 Lien Lis Pendens, RJA candidly admitted that “if Raymond James prevails on one or more of its

 claims against Landlord, then Raymond James will need to look to Landlord’s interests (if any) in

 the Raymond James Tower.” (See ECF No. 141-1, PageID 2121).

        Given the fact that RJA’s Lien Lis Pendens was filed in close proximity with RJA’s

 Response in Opposition to Landlord’s Motion for Protective Order, it is readily apparent that when

 RJA filed its Response (ECF No. 84), it had to have known that the Lease limited the collection

 of any judgment against Landlord to Landlord’s interest in the Tower and that the “piercing the

 corporate veil” argument advanced in its Response was grossly misleading and completely



                                                 6
Case 2:18-cv-02104-JTF-tmp Document 238 Filed 06/12/19 Page 7 of 11                   PageID 3774



 meritless. RJA’s representation to the Court that expansive discovery into Mr. Sofer’s personal

 finances was justified by the “piercing the corporate veil” doctrine was nothing more than a sham

 to convince the Magistrate Judge to force Landlord to respond to patently overbroad discovery

 requests. These improper litigation tactics strongly support the granting of Landlord’s Motion for

 Protective Order and for Sanctions against RJA. (ECF No. 225).

 C.     Contrary to RJA’s Assertions, Landlord’s Motion Does Not Ignore Relevant Law.

        RJA erroneously claims that Landlord’s Motion ignores relevant law. RJA claims that

 Landlord’s Motion ignores the law in Tennessee that exculpatory clauses will not be enforced in

 situations involving gross negligence. See RJA’s Brief, p. 12. To support this argument, RJA cites

 Lansky v. Protection One Alarm Monitoring, Inc., 2018 WL 6588566 (W.D. Tenn. July 18, 2018);

 Adams v. Roark, 686 S.W. 2d 73 (Tenn. 1985) and Soroof Trading Dev. Co. v. GE Fuel Sale Sys.,

 LLC, 842 F. Supp. 2d 502 (S.D.N.Y. 2012). RJA relies upon this caselaw to erroneously suggest

 that paragraph 40 of the Lease, which limits the collection of any judgment against Landlord to

 Landlord’s interest in the Raymond James Tower, is invalid under Tennessee law. RJA’s argument

 is fundamentally incorrect because the subject provisions of the Lease do not represent an

 exculpatory clause within the meaning of Tennessee law. Under Tennessee law, an exculpatory

 clause is a clause that deprives one party of the right to recover damages for harm caused by the

 other party’s negligence. See Lomax v. Hedley Holmes, C.A. NO. 02A01-9607-CH-00163, 1997

 Tenn. App. LEXIS 360, at *14 (Tenn. Ct. App. May 22, 1997). Paragraph 40 of the Lease does

 not represent an exculpatory clause because it does not relieve Landlord of liability for gross

 negligence. Rather, paragraph 40 of the Lease governs how a judgment against Landlord must be

 collected. Thus, RJA’s suggestion that the subject provisions in paragraph 40 of the Lease are

 unenforceable under Tennessee law is completely wrong.



                                                 7
Case 2:18-cv-02104-JTF-tmp Document 238 Filed 06/12/19 Page 8 of 11                       PageID 3775



        RJA also cites caselaw relating to the applicable standard for piercing the corporate veil

 under Tennessee law. (See RJA’s Brief, p. 12). RJA then claims that it believes that veil piercing

 may be available to it if, for example, the Raymond James Tower is no longer available to satisfy

 a judgment rendered in its favor. However, RJA’s professed belief on the subject is completely

 irrelevant because paragraph 40 of the Lease precludes any application of the piercing the

 corporate veil doctrine in this lawsuit. Thus, RJA’s persistent reliance on the piercing the corporate

 veil doctrine is completely disingenuous.

 D.     Landlord Did Not Open the Door for RJA to Publicly Disclose the Private Financial
        Information of Madison Holding Trust, Jacob Sofer and Hanna Sofer.

        In the Memorandum of Law that Landlord submitted in support of its Motion for Protective

 Order and for Sanctions Against Plaintiff (ECF No. 225-1), Landlord complained about RJA’s

 public disclosure of sensitive financial information pertaining to Madison Holding Trust, Jacob

 Sofer and members of Mr. Sofer’s family. (See Memorandum of Law, pp. 10-11). In its Brief in

 opposition to Landlord’s Motion, RJA claims that “Landlord opened the door for the subject

 disclosure by asserting in its Motion to Stay Discovery that RJA has designed this lawsuit to

 overwhelm and drain Landlord’s funds and resources” and that RJA, “as a publicly traded S&P

 500 Company with over 10 Billion dollars in capitalization, has an unlimited source of funds to

 deploy” in this endeavor. (See RJA’s Brief, p. 13). RJA claims that these averments justified RJA’s

 public disclosure of the private financial information of Madison Holding Trust as well as

 Mr. Sofer and his wife. To support this contention, RJA asserts that “[b]y opening the door as to

 its supposed inability to afford to litigate this matter, Landlord forced Raymond James to respond

 with evidence of Landlord’s actual financial resources.” (See RJA’s Brief, p. 14).

        RJA’s argument is beyond specious. Notably, RJA did not inject Landlord’s financial

 information into the public record to demonstrate that Landlord is capable of funding this litigation.


                                                   8
Case 2:18-cv-02104-JTF-tmp Document 238 Filed 06/12/19 Page 9 of 11                         PageID 3776



 Rather, RJA publicly disseminated the private financial information of Madison Holding Trust as

 well as Mr. Sofer and his wife. There was no legitimate reason for RJA to publicly disclose this

 sensitive financial information when Madison Holding Trust, Mr. Sofer and members of his family

 are not parties to this action, are not parties to the Lease, cannot be subject to any liability for the

 claims in this case and have no legal obligation for any of the debts, acts, liabilities or obligations

 of Landlord under Tennessee law. (See Tenn. Code Ann. §48-249-114). Thus, RJA’s contention

 that Landlord opened the door for RJA to publicly disclose the private financial information of

 Madison Holding Trust, Jacob Sofer and Hanna Sofer is plainly incorrect.

 E.      Landlord Did Not Fail to Avail Itself of the Discovery Protective Order.

         In its Brief, RJA contends that Landlord’s Motion should be denied because Landlord

 failed to avail itself of the protections afforded by the Discovery Protective Order when it

 designated financial documents pertaining to Mr. Sofer and members of his family as

 “Confidential” rather than “Sensitive.” Under the Discovery Protective Order, a document and the

 information contained therein that is designated as “Sensitive” must be filed under seal. However,

 the same protections do not extend to documents that are designated as “Confidential.”

         RJA’s Brief erroneously suggests that Landlord could have protected the personal financial

 information of Mr. Sofer and members of his family from public disclosure by designating the

 subject documents as “Sensitive.” However, this argument ignores the fact that the Discovery

 Protective Order specifically delineates the type of documents that can be designated as

 “Sensitive.” The Discovery Protective Order expressly provides that “Sensitive” refers to

 confidential material that contains “trade secrets or other commercially sensitive business

 information.” (See ECF No. 87, PageID 1056). Thus, the personal financial information of

 Mr. Sofer and members of his family does not qualify as a “Sensitive” matter as defined by the



                                                    9
Case 2:18-cv-02104-JTF-tmp Document 238 Filed 06/12/19 Page 10 of 11                   PageID 3777



  Discovery Protective Order. In fact, if Landlord had wrongfully designated the subject documents

  as “Sensitive”, this would have represented a violation of the Discovery Protective Order. RJA’s

  contention that Landlord’s Motion for Protective Order and for Sanctions should be denied because

  Landlord complied with the Discovery Protective Order is meritless.

                                          CONCLUSION

         For the foregoing reasons and those covered in its supporting Memorandum of Law,

  Landlord respectfully submits that its Motion for Protective Order and for Sanctions against

  Plaintiff should be granted.




                                   Respectfully submitted,

                                    BLACK MCLAREN JONES RYLAND AND GRIFFEE, P.C.

                                      By: /s/ John C. Ryland
                                          Michael G. McLaren (5100)
                                          John C. Ryland (#16878)
                                          530 Oak Court Drive, Suite 360
                                          Memphis, Tennessee 38117
                                          (901) 762-0535 phone, (901) 762-0539 fax
                                          mmclaren@blackmclaw.com
                                          jryland@blackmclaw.com
                                          Attorneys for Defendants 50 North Front St. TN, LLC




                                                 10
Case 2:18-cv-02104-JTF-tmp Document 238 Filed 06/12/19 Page 11 of 11                  PageID 3778



                                 CERTIFICATE OF SERVICE

      I hereby certify that a true and attested copy of the “Reply Brief in Support of Defendant’s
  Motion to Stay Discovery Pending the Adjudication of Defendant’s Motion to Dismiss Plaintiff’s
  First Amended Complaint” has been sent to counsel for the Plaintiff, Niel Prosser
  (np@prosserlaw.com) and Gary Scott Peeples (gpeeples@bpjlaw.com) via the Court’s ECF
  system on this 12th day of June, 2019.

         Niel Prosser, Esq.                                  Melissa A. Maravich, Esq.
         Rob Clapper, Esq.                                   Gary Scott Peeples, Esq.
         Kyle Johnson, Esq.                                  BURCH, PORTER & JOHNSON,
         THE PROSSER LAW FIRM, PLC                           PLLC
         5865 Ridgeway Center Pkwy, Ste.                     130 North Court Avenue
         300                                                 Memphis, Tennessee 38103
         Memphis, Tennessee 38120



                                              /s/ John C. Ryland
                                              John C. Ryland (#16878)




                                                11
